DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 02 February 2021, 11 March 2022, 09 June 2022, and 13 July 2022 have been considered by the examiner.

Drawings
The drawings filed on 02 February 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernst et al. (US Patent 9,656,463 B1), hereinafter Ernst.
With regard to Claim 1, Ernst discloses a system (Abstract) comprising: 
at least one physical memory device to store drop size logic (Fig. 2; memory 206; Col. 3, Line 64 to Col. 4, Line 14); and 
one or more processors coupled with the at least one physical memory device (Fig. 2; Col. 3, Line 64 to Col. 4, Line 29) to execute the drop size logic to generate drop size data associated with a printing system (Fig. 3; Claim 1) based on ink deposition data for a print medium (Fig. 3; S304; Claim 1) and ink drop count data (Fig. 3; S304; Claim 1).

With regard to Claim 2, Ernst further discloses wherein the drop size data is generated by performing a drop size regression (Fig. 4; S408; Col. 6, Lines 11-50).

With regard to Claim 3, Ernst further discloses wherein the drop size regression determines a best fit of drop sizes for a plurality of gray levels to determine an ink deposition per area equal to the ink deposition data (Col. 5, Lines 55-67; Col. 7, Lines 8-21).

With regard to Claim 4, Ernst further discloses wherein the ink drop count data comprises a number of drops that occur at each of the plurality of gray levels (Col. 7, Lines 22-37; Col. 5, Lines 55-67).

With regard to Claim 6, Ernst further discloses wherein the drop size data is generated based on a plurality of print system characteristics (Col. 6, Lines 35-50).

With regard to Claim 7, Ernst further discloses wherein the print system characteristics comprise at least one of gray levels, patch sizes, printhead voltage and printhead temperature (Col. 6, Lines 35-50).

With regard to Claim 10, Ernst discloses a method comprising generating drop size data associated with a printing system (Fig. 3; Claim 1) based on ink deposition data for a print medium (Fig. 3; S304; Claim 1) and ink drop count data (Fig. 3; S304; Claim 1).

With regard to Claim 11, Ernst further discloses wherein the drop size regression determines a best fit of drop sizes for a plurality of gray levels to determine an ink deposition per area equal to the ink deposition data (Col. 5, Lines 55-67; Col. 7, Lines 8-21).

With regard to Claim 12, Ernst further discloses wherein the ink drop count data comprises a number of drops that occur at each of the plurality of gray levels (Col. 7, Lines 22-37; Col. 5, Lines 55-67).

With regard to Claim 14, Ernst further discloses wherein the drop size data is generated based on a plurality of print system characteristics (Col. 6, Lines 35-50).

With regard to Claim 15, Ernst further discloses wherein the print system characteristics comprise at least one of gray levels, patch sizes, printhead voltage and printhead temperature (Col. 6, Lines 35-50).

With regard to Claim 16, Ernst discloses at least one computer readable medium having instructions stored thereon (Claim 15), which when executed by one or more processors, cause the processors to generate drop size data associated with a printing system based on ink deposition data for a print medium and ink drop count data (Claims 1, 15; Fig. 3; S304).

With regard to Claim 17, Ernst further disclose wherein the drop size data is generated by performing a drop size regression (Fig. 4; S408; Col. 6, Lines 11-50).

With regard to Claim 18, Ernst further discloses wherein the drop size regression determines a best fit of drop sizes for a plurality of gray levels to determine an ink deposition per area equal to the ink deposition data (Col. 5, Lines 55-67; Col. 7, Lines 8-21).

With regard to Claim 19, Ernst further discloses wherein the ink drop count data comprises a number of drops that occur at each of the plurality of gray levels (Col. 7, Lines 22-37; Col. 5, Lines 55-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, in view of Chandu et al. (US PGPub 2013/0176600 A1), hereinafter Chandu.
With regard to Claim 5, Ernst does not explicitly disclose wherein generating the ink deposition data comprises applying an inverse of ink model parameter data to an optical density data.
The secondary reference of Chandu discloses wherein generating the ink deposition data comprises applying an inverse of ink model parameter data to an optical density data (¶0026, 0028, ¶0036+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inverse of ink model parameter data to an OD data of Chandu, with the system of Ernst, in order to perform a halftone calibration, as taught by Chandu (¶0024).

With regard to Claim 13, Ernst does not explicitly disclose wherein generating the ink deposition data comprises applying an inverse of ink model parameter data to an optical density data.
The secondary reference of Chandu discloses wherein generating the ink deposition data comprises applying an inverse of ink model parameter data to an optical density data (¶0026, 0028, ¶0036+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inverse of ink model parameter data to an OD data of Chandu, with the system of Ernst, in order to perform a halftone calibration, as taught by Chandu (¶0024).

With regard to Claim 20, Ernst does not explicitly disclose wherein generating the ink deposition data comprises applying an inverse of ink model parameter data to an optical density data.
The secondary reference of Chandu discloses wherein generating the ink deposition data comprises applying an inverse of ink model parameter data to an optical density data (¶0026, 0028, ¶0036+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inverse of ink model parameter data to an OD data of Chandu, with the system of Ernst, in order to perform a halftone calibration, as taught by Chandu (¶0024).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst, in view of Arner (US PGPub 2017/0118360 A1).
With regard to Claim 8, Ernst does not explicitly disclose wherein the ink estimation logic further transmits the drop size data.
The secondary reference of Arner discloses transmitting drop size data (¶0114-0116; ¶0074-0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmitting of drop size data of Arner with the system of Ernst, in order to preview the job on the user interface, as taught by Arner (¶0114-0115).

With regard to Claim 9, Ernst does not explicitly disclose a graphical user interface to display the drop size data.
The secondary reference of Arner discloses a graphical user interface to display the drop size data (¶0114-0116; ¶0074-0082).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853